Opinion by
Judge Pryor:
In this case the appellant, Wheeler, by the assignment from Helm became the owner of the judgment rendered by the Breckenridge Circuit Court. That judgment was a lien on the land and has never been satisfied.
' The debtor is asserting no claim for rent against the appellant and the attaching creditor has failed to sustain his plea of payment. The proof shows that for three years the farm was rented to Stipp and Savers. The appellant received no portion of this rent and merely supervised the affairs of the farm after his brother left.
He rented and cultivated ten acres one year, fifteen acres another, and a third year perhaps twenty acres. He made rails and placed them on the fences, and made other improvements, and there is nothing in this record showing that his claim by reason of the judgment has ever been satisfied.* He certainly has not lost his lien because the judgment failed to describe the land, nor has he received satisfaction in any other way. ¡This judgment must be reversed and cause remanded with directions to sell the land giving the appellant the preference, as his judgment is on the purchase-money note. It may be credited by the value of the rents of the land he cultivated, say $120, as of the date of judgment in this case.
All the lienholders should be brought before this court.
Judgment reversed.

Rodman & Brown, for appellant.


Russell & Helm, E. S. Ray, E. J. McDermott, for appellee.